Citation Nr: 1446442	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for an anxiety disorder, not otherwise specified (NOS) (claimed as posttraumatic stress disorder (PTSD)) prior to August 24, 2011. 

2.  Entitlement to an evaluation in excess of 50 percent for PTSD from August 24, 2011.


REPRESENTATION

Veteran represented by:	South Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1952 to August 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The December 2010 rating decision granted service-connection for an anxiety disorder, NOS, and assigned an initial rating of 30 percent.  In August 2011, the Veteran filed a claim for an increased rating.  A March 2012 rating decision re-characterized the Veteran's anxiety disorder, NOS, as PTSD to reflect his current diagnosis and assigned a rating of 50 percent, effective August 24, 2011.  The Veteran filed a timely appeal.  

These matters were previously before the Board in January 2014, when they were remanded for additional development.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the Board's directives and another remanded is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development requested in the Board's January 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The January 2014 remand, inter alia, directed that the Veteran be provided a VA examination to assess the current severity of his PTSD.  A review of the record indicates that the Veteran was scheduled for a VA examination in March 2014, which was cancelled when he did not report for the examination.  On his June 2014 Supplemental Statement of the Case (SSOC) response, the Veteran wrote that he had no notice of the examination until he received his SSOC.  He also requested that he be rescheduled for a VA examination.  The claims file does not document that the Veteran was provided notice of the March 2014 examination.  In light of the Veteran's assertions, the Board finds that the Veteran should be provided an opportunity to report for a VA examination.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Augusta, Georgia and all associated outpatient clinics, dated from March 2014 to the present, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  Notify the Veteran of the date, time, and location of the examination.  The notice should inform the Veteran that it is his responsibility to report for any examination scheduled, to cooperate in the development of the claims, and the consequences for failure to report for a VA examination without good cause.  38 C.F.R. §§ 3.158, 3.655 (2013).  All notification provided to the Veteran, as well as any returned mail, should be documented in the claims file.  

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If any benefit sought is not granted, issue a SSOC and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


